Citation Nr: 0826815	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-38 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).

2. Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The veteran had active duty service from September 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1. The veteran does not have a clinical diagnosis of PTSD. 

2. Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is bilateral hearing loss 
otherwise related to such service. 


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for PTSD are not met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).

2. The criteria for the establishment of service connection 
for hearing loss are not met. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307 (2007).  








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in November 
2004. These letters effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. Of note, 38 C.F.R. § 3.159 has been revised in part 
recently. These revisions are effective as of May 30, 2008.  
73 Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. However, the veteran was nonetheless so advised at the 
inception of his claim, by letter dated in November 2004.  

The November 2006 Statement of the Case (SOC) provided notice 
of how VA assigns disability ratings and effective dates and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Although the notification obligations were 
not met before initial RO decision, the Board finds this 
timing error non-prejudicial since the veteran was afforded 
an opportunity to respond in light of this notice before 
issuance of the May 2007 Supplemental Statement of the Case 
(SSOC). See Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records are associated with the claims file. 
Additionally, the veteran was afforded VA examinations in 
connection with his claims. The veteran and his 
representative have not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

Analyses

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). 

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hearing loss, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service. 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service connection for PTSD

The veteran seeks service connection for PTSD. The medical 
evidence does not show that the veteran has or has ever had a 
clinical diagnosis of PTSD, and the claim will be denied. 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125. A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id.

The veteran's service medical records are silent regarding 
any mental disorders. VA treatment records, dated January 
2007, reflect that the veteran did not have PTSD symptoms 
upon a screening for PTSD. 

The veteran submitted a statement, dated December 2004, 
regarding his in-service stressors. He reported that he 
injured his head during active service while working on an 
aircraft. The injury occurred when he slipped from the plane 
wing and landed head first onto concrete pavement. 

The veteran was afforded two VA examinations regarding his 
mental condition. The first examination report is dated 
December 2004. At that time, the examiner noted that the 
veteran experienced a head injury during active service. The 
veteran's memory was noted to be poor, but he did not report 
any traumatic stressors from his active service. After 
reviewing the record and interviewing the veteran, the 
examiner diagnosed dementia. The second VA examination report 
is dated September 2005. In this report, the same VA examiner 
again reviewed the claims file and interviewed the veteran. 
He reiterated his diagnosis of dementia.    

The medical evidence does not show that the veteran has a 
clinical diagnosis of PTSD. It is well-settled that the law 
limits entitlement for service-related diseases and injuries 
to cases where the underlying in-service incident has 
resulted in a disability - the first prong of a successful 
claim of service connection. In the absence of proof of a 
present disability, there is no valid claim presented. See 
Brammer v. Derwinski,  3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). By "disability" is meant 
"an impairment in earnings capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations." 38 C.F.R. § 4.1; see Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with approval VA's 
definition of "disability" in 38 C.F.R. § 4.1 and 
"increase in disability" in 38 C.F.R. § 3.306(b)]; see also 
Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect."). Since the competent medical evidence does 
not contain a clinical diagnosis of PTSD, the claim must be 
denied. 


Service connection for hearing loss

The veteran contends that his current hearing loss is 
etiologically related to noise exposure during active 
service. The medical evidence shows that the veteran's 
hearing loss is more likely related to civilian occupational 
noise exposure, and the claim will be denied.  

During active service, the veteran served as an airplane 
mechanic. He contends that such noise exposure is 
etiologically related to his present hearing loss. The 
veteran is competent to report in-service noise exposure. 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (citing 
Caluza v. Brown, 7 Vet.App. 498, 504 (1995)); see also Layno 
v. Brown, 6 Vet.App. 465, 469-70 (1994) (lay evidence is 
competent to establish features or symptoms of injury or 
illness). However, the veteran's report that noise exposure 
during active service is etiologically related to his current 
hearing loss is not competent medical evidence. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a). Thus, the 
veteran's opinion that his hearing loss is etiologically 
related to noise exposure during active service has no 
probative value.  

Although service medical records do not reflect any findings 
or complaints about hearing loss, the veteran's allegations 
of noise exposure presents competent evidence to establish an 
in service event. 38 U.S.C.A. § 5107(b) (West 2002).  

The veteran was afforded a VA examination in December 2004 
for his hearing loss. At the examination, the veteran 
reported a history of noise exposure both from active service 
and his civilian occupation as a carpenter. The veteran 
denied any recreational noise exposure. After conducting a 
hearing test, the examiner found that the veteran had mild to 
severe, precipitously sloping sensorineural hearing loss at 
1500-8000 hertz, bilaterally. The examiner stated that the 
hearing loss was more likely related to the veteran's long 
history of civilian occupational noise exposure.  

The medical evidence shows that the veteran's hearing loss is 
not etiologically related to his active service. The veteran 
was advised of the need to submit medical evidence 
demonstrating a current disorder and a nexus between a 
current disorder and service by way of the November 2004 
letter from the RO to him, but he has failed to do so. A 
claimant has a responsibility to present and support a claim 
for benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a), and the veteran was clearly advised in the letter of 
the need to submit medical evidence of a current disorder and 
a relationship between a current disorder and an injury, 
disease or event in service. While the veteran is clearly of 
the opinion that his hearing loss is related to service, as a 
layperson, the veteran is not competent to offer an opinion 
that requires specialized training, such as the diagnosis or 
etiology of a medical disorder. Charles, supra. Competent 
medical evidence is required. By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a). Since there is not any 
competent medical evidence showing a link between noise 
exposure during active service and any current hearing loss, 
the claim for service connection for hearing loss is denied. 



ORDER

Service connection for PTSD is denied.

Service connection for hearing loss is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


